 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ALBERTO BENJAMIN SIBRIAN,          )     NO. ED CV 18-1090-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )     MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, Deputy         )     AND ORDER OF REMAND
     Commissioner for Operations,       )
15   Performing duties and functions not)
     reserved to the Commissioner of    )
16   Social Security,                   )
                                        )
17                  Defendant.          )
                                        )
18

19        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

20   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

21   judgment are denied and this matter is remanded for further

22   administrative action consistent with this Opinion.

23

24                                PROCEEDINGS

25

26        Plaintiff filed a complaint on May 23, 2018, seeking review of

27   the Commissioner’s denial of benefits.   The parties filed a consent to

28   proceed before a United States Magistrate Judge on June 17, 2018.
 1   Plaintiff filed a motion for summary judgment on November 27, 2018.

 2   Defendant filed a motion for summary judgment on December 28, 2018.

 3   The Court has taken both motions under submission without oral

 4   argument.   See L.R. 7-15; “Order,” filed May 25, 2018.

 5

 6                                BACKGROUND

 7

 8        Plaintiff, a former forklift operator and heavy material handler,

 9   asserts disability since August 15, 2008, based on alleged corneal

10   ulcers of the eyes, obesity, hypertension and depression

11   (Administrative Record (“A.R.”) 46, 51-52, 69, 177-83, 205-06).    An

12   Administrative Law Judge (“ALJ”) reviewed the record and heard

13   testimony from Plaintiff and a vocational expert (A.R. 15-29, 37-81).

14

15        The ALJ found that Plaintiff suffers from severe obesity,

16   uncontrolled essential hypertension, and loss of visual acuity.    See

17   A.R. 17-19 (finding nonsevere Plaintiff’s alleged depression).    The

18   ALJ found that Plaintiff retains the residual functional capacity for

19   light work, limited to: (1) sitting for six hours in an eight-hour

20   day, and standing and/or walking two hours in an eight-hour day for 30

21   minutes at a time; (2) occasionally climbing ramps and stairs and

22   balancing; (3) no climbing ladders, ropes or scaffolds, or stooping,

23   kneeling, crouching or crawling; (4) no work requiring fine vision

24   (watch making or repair), no reading of fine print and no harsh

25   lighting; and (5) no work at unprotected heights or around moving

26   mechanical parts.   See A.R. 20-27 (giving “substantial weight” to

27   state agency physicians’ opinions at A.R. 88-90, 100-103, that

28   Plaintiff is capable of light work with some postural limitations).

                                        2
 1   The ALJ concluded that Plaintiff was capable of working as a charge

 2   account clerk, bench hand and addressing clerk (A.R. 28-29)

 3   (purportedly adopting vocational expert testimony at A.R. 69-73).1    On

 4   that basis, the ALJ found Plaintiff not disabled (id.).

 5

 6        In determining Plaintiff’s residual functional capacity, the ALJ

 7   deemed Plaintiff’s subjective complaints “not entirely consistent with

 8   the medical evidence and other evidence in the record” (A.R. 21).    As

 9   detailed below, Plaintiff had testified that his impairments cause

10   limitations of allegedly disabling severity (A.R. 43-68).

11

12        The Appeals Council denied review (A.R. 1-3).

13

14                             STANDARD OF REVIEW

15

16        Under 42 U.S.C. section 405(g), this Court reviews the

17   Administration’s decision to determine if: (1) the Administration’s

18   findings are supported by substantial evidence; and (2) the

19   Administration used correct legal standards.   See Carmickle v.

20   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

21   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

22

23        1
               The hypothetical question posed by the ALJ to the
     vocational expert did not include the preclusion from stooping,
24   kneeling, crouching or crawling that the ALJ found to exist. See
25   A.R. 69-72 (ALJ asking about a hypothetical person who could
     occasionally stoop, kneel, crouch and crawl). This omission
26   appears to be immaterial, given the Dictionary of Occupational
     Titles (“DOT”) information for the jobs the vocational expert
27   identified. The DOT states that stooping, kneeling, crouching
     and crawling are “not present” in these jobs. See DOT 205.367-
28   014, 700.687-062, 209.587-010.

                                       3
 1   682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is “such

 2   relevant evidence as a reasonable mind might accept as adequate to

 3   support a conclusion.”    Richardson v. Perales, 402 U.S. 389, 401

 4   (1971) (citation and quotations omitted); see Widmark v. Barnhart,

 5   454 F.3d 1063, 1067 (9th Cir. 2006).

 6

 7        If the evidence can support either outcome, the court may

 8        not substitute its judgment for that of the ALJ.     But the

 9        Commissioner’s decision cannot be affirmed simply by

10        isolating a specific quantum of supporting evidence.

11        Rather, a court must consider the record as a whole,

12        weighing both evidence that supports and evidence that

13        detracts from the [administrative] conclusion.

14

15   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

16   quotations omitted).

17

18                                   DISCUSSION

19

20        Plaintiff contends, inter alia, that the ALJ erred in evaluating

21   Plaintiff’s statements and testimony concerning the alleged severity

22   of his limitations.    See Plaintiff’s Motion, pp. 5-9.   For the reasons

23   discussed below, the Court agrees.

24

25   I.   Summary of the Medical Record

26

27        The available medical record is relatively sparse, and much of

28   the record consists of treatment notes regarding Plaintiff’s

                                          4
 1   eye/vision problems (A.R. 269-71, 278-85, 289, 308, 315-18, 372-73,

 2   378-79).    Other records reflect relatively benign examinations.   In

 3   May of 2014, Plaintiff reportedly had mild lower extremity non-pitting

 4   edema on examination (A.R. 272).   In August of 2014, when Plaintiff’s

 5   blood pressure was checked per his doctor’s orders, Plaintiff

 6   reportedly denied symptoms associated with high blood pressure (e.g.

 7   headache, vision changes, chest pain and confusion) (A.R. 290).     In

 8   November of 2014, Plaintiff reportedly had bilateral pitting edema on

 9   examination (A.R. 321).

10

11          In April of 2015, Plaintiff presented for follow up for a wound

12   on his buttocks, and he reported that he had lost 50 pounds since

13   January by going to the gym most days and trying to diet (A.R. 326-

14   27).    Plaintiff then reportedly weighed 514 pounds (A.R. 326; see also

15   A.R. 323 (January, 2015 note reporting Plaintiff’s weight at 547

16   pounds)).    Plaintiff reportedly denied pain or any cardiovascular

17   problems, including peripheral edema (A.R. 326-27).

18

19          In May of 2015, Plaintiff reported foot pain at 3 on a scale of 1

20   to 10 (A.R. 333).   Plaintiff then reportedly weighed 497 pounds (A.R.

21   333).    In June of 2015, Plaintiff reported intermittent numbness and

22   loss of grip strength in the right hand dating back approximately one

23   year, which assertedly usually happened in the mornings and resolved

24   during the day (A.R. 336-37).    Plaintiff also reported left knee pain

25   with ambulation and back pain at a 7 on a scale of 1 to 10 (A.R. 336-

26   37).    Plaintiff said he was still exercising daily and dieting but

27   then weighed 528 pounds (A.R. 336-37).   On examination, Plaintiff had

28   no reported abnormal findings, apart from a wound on his buttocks and

                                         5
 1   a “waddling” gait (A.R. 338-39).    He was diagnosed with left knee pain

 2   likely related to his obesity, intermittent right hand weakness,

 3   possibly related to his sleeping position, and Plaintiff was referred

 4   for a weight loss surgery consultation (A.R. 339-40; see also A.R. 342

 5   (normal left knee and cervical spine x-rays)).

 6

 7         In August of 2015, Plaintiff followed up after having surgery to

 8   drain the wound to his buttocks (A.R. 347-51).    Plaintiff reported

 9   knee pain at a 5 on a scale of 1 to 10 (id.).    Plaintiff then

10   reportedly weighed 501 pounds (A.R. 351).    In November of 2015,

11   Plaintiff reported right knee pain at a 3 on a scale of 1 to 10, and

12   lower back pain for the previous two days at a 4 on a scale of 1 to 10

13   (A.R. 357-58).    Plaintiff then reportedly weighed 489 pounds (A.R.

14   357).    Plaintiff was diagnosed with lumbar strain and prescribed a

15   muscle relaxer (A.R. 360).

16

17         In December of 2015, Plaintiff underwent another surgery to drain

18   the wound to his buttocks (A.R. 362).    In April of 2016, Plaintiff

19   reported knee and lower back pain at a 5 on a scale of 1 to 10 (A.R.

20   364-65).    He was diagnosed with lumbago (A.R. 366).   In September of

21   2016, Plaintiff returned, reporting sporadic lower back pain at a 4 on

22   a scale of 1 to 10, which Plaintiff said he had experienced for the

23   past three months(A.R. 374-75).    Ibuprofen assertedly was not helping

24   (id.).    On examination, Plaintiff reportedly had lumbar paraspinal

25   tenderness and weighed 463 pounds (A.R. 374, 376).      Plaintiff was

26   prescribed Tramadol for pain (A.R. 376).

27   ///

28   ///

                                         6
 1        In October of 2016, Plaintiff returned, reporting left knee pain

 2   at a 6 on a scale of 1 to 10 and lower back pain at an 8 on a scale of

 3   1 to 10 (A.R. 380-82).   Plaintiff had finished physical therapy for

 4   his knee and reported that the therapy had not helped (A.R. 382).2      On

 5   examination, Plaintiff had lumbar paraspinal tenderness, positive

 6   straight leg raising and positive McMurray testing (A.R. 382).

 7   Plaintiff was diagnosed with derangement of the meniscus of the left

 8   knee and the Tramadol prescription was continued (A.R. 382-83).    In

 9   November of 2016, Plaintiff returned, reporting knee and neck pain at

10   a 6 on a scale of 1 to 10, intermittent right hand weakness, and

11   rectal pain (A.R. 388-89, 391).   Again, the Tramadol prescription was

12   continued (A.R. 391).

13

14        The record contains two opinions by consultative examiners.     In a

15   “Complete Psychiatric Evaluation” dated October 31, 2014, a

16   consultative examiner found that Plaintiff has a mood disorder, not

17   otherwise specified, which causes no mental impairments (A.R. 294-99).

18   In a “Complete Orthopaedic Evaluation” dated November 6, 2014,

19   consultative examiner Dr. Herman R. Schoene found that Plaintiff has

20   “extreme morbid obesity” but no functional limits apart from possible

21   vision limitations due to Plaintiff’s history of corneal transplant

22   surgery (A.R. 303-07).   Plaintiff reportedly had complained of

23   bilateral knee pain, hand pain, chest pain, ankle pain, foot pain, and

24   low back pain (A.R. 303-04).   On examination, Plaintiff reportedly

25
          2
26             A physical therapy treatment note from July of 2016
     reported a temporary decrease in left knee pain for five days,
27   which returned when Plaintiff worked out at the gym (A.R. 368).
     Plaintiff said he had injured his lower back three months earlier
28   while working out at the gym (A.R. 369).

                                        7
 1   weighed 547 pounds, had a grip strength of up to 35 pounds on the

 2   right side and up to 45 pounds on the left side, motor strength,

 3   sensation, and reflexes grossly within normal limits, and no reported

 4   abnormalities (A.R. 304-06).

 5

 6          As noted above, state agency physicians reviewed the record in

 7   December of 2014 and April of 2015, and found Plaintiff capable of

 8   light work with some postural limitations (A.R. 82-105).

 9

10   II.    Summary of Plaintiff’s Testimony and Statements

11

12          At the hearing in April of 2017, Plaintiff testified that he was

13   5'6" tall and weighed 468 pounds (A.R. 44).    Plaintiff, then 31 years

14   old, lived with his parents and siblings (A.R. 43-44).     Plaintiff had

15   a valid driver’s license, but said that he did not drive because he

16   did not have a vehicle and would rather be safe and have his parents

17   or siblings drive him places (A.R. 45, 55).    Plaintiff stopped working

18   in 2008 because he could not see out of his right eye, and he

19   subsequently had a cornea transplant (A.R. 46).    Plaintiff looked for

20   work after his transplant, but said nobody would hire him, most likely

21   because of his weight (A.R. 48).    He said he then would have worked if

22   he had been offered a job (A.R. 48).    Doctors had just recommended

23   that Plaintiff have another cornea transplant in his right eye (A.R.

24   49).    Plaintiff said he cannot see out of his left eye, which also

25   needs a cornea transplant, but Plaintiff said he would not have

26   surgery on both eyes due to the risks (A.R. 49-50).      Plaintiff’s

27   corrected vision was 20/80, which permitted him to read if materials

28   are within nine inches of his face (A.R. 54-55).    Plaintiff said

                                         8
 1   wearing his glasses gives him migraine headaches, for which he takes

 2   ibuprofen (A.R. 56).

 3

 4          Plaintiff testified that he has arthritis in his extremities and

 5   his weight causes him to have low back pain, joint pain, pain and

 6   swelling in his feet, problems bending over and problems doing

 7   physical work (A.R. 57-59; see also A.R. 222 (Plaintiff reporting

 8   similar issues in a “Function Report - Adult” form)).   Plaintiff said

 9   that his feet are always swollen, but get worse when he stands (A.R.

10   64).    Plaintiff testified that he has to lie down for 45 minutes to an

11   hour, four to five times each day to relieve pain and edema in his

12   lower extremities (A.R. 58, 61, 65).    Plaintiff said he was taking

13   Tramadol and ibuprofen for his pain (A.R. 58, 66).   Plaintiff also

14   said that he has numbness in his hands throughout the day, which

15   allegedly prevents him from gripping (A.R. 58-59).   Plaintiff

16   estimated that he could stand for 20 to 25 minutes at a time before

17   needing to sit or lie down, sit for 40 minutes at a time before

18   needing to stand up, walk 20 feet before needing to sit down, and lift

19   up to 15 pounds, but with noted difficulty when his hands go numb

20   (A.R. 59-62).    Plaintiff estimated that he could last two hours before

21   needing to lie down (A.R. 65).   Plaintiff had been at the hearing for

22   “a while,” and said that his back, joints and feet were “really

23   hurting” (A.R. 65).    Although Plaintiff said he has depression, he

24   also said he was not getting any treatment for it (A.R. 63).

25

26          Plaintiff testified that, on an average day, he gets up, helps

27   around the house with chores such as throwing out trash, goes to the

28   gym with a friend where he uses a sauna and steam room, and tries to

                                         9
 1   walk (A.R. 63-64).   In a “Function Report - Adult - Third Party” form,

 2   Plaintiff’s mother reported that Plaintiff has no problem with

 3   personal care and spends his days watching television, reading, using

 4   Facebook, and helping around the house (i.e., making sandwiches,

 5   salads and microwave foods, which takes him between 10 and 25 minutes,

 6   and washing dishes, cleaning the kitchen, bathroom and living room,

 7   which takes him 25 to 30 minutes), and doing yard work (mowing the

 8   lawn) twice a month (A.R. 213-14, 216; see also A.R. 223-24, 226

 9   (Plaintiff reporting similar activities)).   Although Plaintiff did not

10   drive because he did not have a car, he could go out daily and ride in

11   a car, and he could shop in stores once a week for food for

12   approximately 30 minutes (A.R. 215, 225).    Plaintiff reportedly has

13   trouble squatting, bending, standing, walking, kneeling, stair

14   climbing and seeing, with his obesity limiting him to walking

15   approximately 20 feet before needing to rest (A.R. 217, 227).

16

17   III. The ALJ Erred in Discounting Plaintiff’s Testimony and Statements

18         Regarding the Severity of Plaintiff’s Symptoms Without Stating

19         Legally Sufficient Reasons for Doing So.

20

21         In assessing Plaintiff’s residual functional capacity, the ALJ

22   found that Plaintiff’s obesity imposes some limitations on lifting,

23   carrying, pushing, pulling, and some environmental limitations.     See

24   A.R. 26-27.   However, the ALJ rejected Plaintiff’s testimony and

25   statements suggesting greater limitations as “not entirely consistent

26   with the medical evidence and other evidence in the record” (A.R. 21).

27   ///

28   ///

                                        10
 1        Where, as here, an ALJ finds that a claimant’s medically

 2   determinable impairments reasonably could be expected to cause some

 3   degree of the alleged symptoms of which the claimant subjectively

 4   complains, any discounting of the claimant’s complaints must be

 5   supported by “specific, cogent” findings.   See Berry v. Astrue, 622

 6   F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834

 7   (9th Cir. 1995); but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th

 8   Cir. 1996) (indicating that ALJ must state “specific, clear and

 9   convincing” reasons to reject a claimant’s testimony where there is no

10   evidence of malingering).3   Generalized, conclusory findings do not

11   suffice.   See Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)

12   (the ALJ’s credibility findings “must be sufficiently specific to

13   allow a reviewing court to conclude the ALJ rejected the claimant’s

14   testimony on permissible grounds and did not arbitrarily discredit the

15   claimant’s testimony”) (internal citations and quotations omitted);

16   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ

17   must “specifically identify the testimony [the ALJ] finds not to be

18   credible and must explain what evidence undermines the testimony”);

19   Smolen v. Chater, 80 F.3d at 1284 (“The ALJ must state specifically

20

21        3
               In the absence of an ALJ’s reliance on evidence of
22   “malingering,” most recent Ninth Circuit cases have applied the
     “clear and convincing” standard. See, e.g., Leon v. Berryhill,
23   880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
     F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
24   1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
25   F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
     1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995, 1014-
26   15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000 WL
     1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting earlier
27   cases). In the present case, the ALJ’s findings are insufficient
     under either standard, so the distinction between the two
28   standards (if any) is academic.

                                        11
 1   which symptom testimony is not credible and what facts in the record

 2   lead to that conclusion.”); see also Social Security Ruling 16-3p

 3   (eff. March 28, 2016).4

 4

 5        The ALJ rejected Plaintiff’s complaints that he can stand for

 6   only 20-25 minutes at a time, carry only 10-15 pounds, and would need

 7   to lie down for 45 to 60 minutes.   The ALJ rejected these complaints

 8   as supposedly not substantiated by the objective medical evidence,

 9   reasoning: (a) Plaintiff has made no cardiopulmonary complaints

10   resulting from his obesity; (b) there is no evidence of “any specific

11   or quantifiable impact on pulmonary, endocrine, or cardiac

12   functioning[,] but there is some evidence of impact on [Plaintiff’s]

13   musculoskeletal functioning”; (c) although Plaintiff complained of

14   hand pain causing intermittent numbness and loss of grip strength, the

15   consultative examiner found Plaintiff had a grip strength of up to 35

16   pounds in one hand and 45 pounds in the other, neurological findings

17   showed sensation was normal, and Plaintiff’s upper extremity muscle

18   strength reportedly was normal; (d) Plaintiff assertedly had been

19   prescribed only ibuprofen and muscle relaxers for Plaintiff’s back

20   pain; (e) Plaintiff’s knee pain assertedly decreased with physical

21   therapy; (f) imaging studies of Plaintiff’s back and knees allegedly

22   were normal; (g) the orthopedic consultative examiner found Plaintiff

23

24        4
               Social Security Rulings (“SSRs”) are binding on the
25   Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
     (9th Cir. 1990). SSR 16–3p superseded SSR 96–7p, but may have
26   “implemented a change in diction rather than substance.” R.P. v.
     Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5, 2016); see
27   also Treviso v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017)
     (suggesting that SSR 16–3p “makes clear what our precedent
28   already required”).

                                         12
 1   had “no functional limits for lifting, carrying, pushing, and pulling

 2   despite claimant’s musculoskeletal issues with his obesity”;

 3   (h) Plaintiff assertedly is able to control his hypertension through

 4   medication and has no evidence of end organ damage, stroke, or

 5   cardiovascular disease as a result of the hypertension; and

 6   (i) Plaintiff’s vision allegedly is stable and he assertedly is able

 7   to see “reasonably well” with glasses or contacts (e.g., testing

 8   showed his corrected vision was 20/50 in one eye and 20/60 in the

 9   other) (A.R. 22-26).    The ALJ also reasoned that Plaintiff’s ability

10   to cook, clean, shop for groceries, do yard work and use Facebook is

11   inconsistent with his claimed limitations (A.R. 21, 27).    Finally, the

12   ALJ stated that Plaintiff assertedly testified he does not drive

13   because he does not see well, but Plaintiff reported in a Function

14   Report that he does not drive because he does not own a vehicle (A.R.

15   21).

16

17          The ALJ’s stated reasoning is legally deficient.   First, to the

18   extent the ALJ stated that Plaintiff’s pain treatment involved only

19   ibuprofen, muscle relaxers and physical therapy, the ALJ

20   mischaracterized the record.    Consistent with Plaintiff’s testimony,

21   the record shows that, in September of 2016, Plaintiff began taking

22   Tramadol, an opioid, for knee and back pain (A.R. 66, 376).    An ALJ’s

23   material mischaracterization of the record can warrant remand.    See,

24   e.g., Regennitter v. Commissioner, 166 F.3d 1294, 1297 (9th Cir.

25   1999).

26

27          To the extent the ALJ purported to rely on the objective medical

28   evidence, an ALJ “may not discredit the claimant’s testimony as to the

                                         13
 1   severity of symptoms merely because they are unsupported by objective

 2   medical evidence.”   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.

 3   1998) (citation omitted); see Burch v. Barnhart, 400 F.3d 676, 681

 4   (9th Cir. 2005) (“lack of medical evidence” can be “a factor” in

 5   rejecting credibility, but cannot “form the sole basis”).   Here,

 6   because the ALJ’s other stated reasons for discounting Plaintiff’s

 7   testimony fail, the ALJ cannot properly rely on a claimed lack of

 8   medical evidence to discount Plaintiff’s statements and testimony.

 9

10        The ALJ also purported to rely on asserted inconsistencies

11   between Plaintiff’s admitted daily activities and his subjective

12   testimony and statements.   Inconsistencies between a claimant’s

13   admitted activities and claimed incapacity properly may impugn the

14   accuracy of a claimant’s testimony and statements under certain

15   circumstances.   See, e.g., Thune v. Astrue, 499 Fed. App’x 701, 703

16   (9th Cir. 2012) (ALJ properly discredited pain allegations as

17   contradicting claimant’s testimony that she gardened, cleaned, cooked,

18   and ran errands); Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th

19   Cir. 2008) (claimant’s “normal activities of daily living, including

20   cooking, house cleaning, doing laundry, and helping her husband in

21   managing finances” was sufficient explanation for discounting

22   claimant’s testimony).   However, it is difficult to reconcile certain

23   Ninth Circuit opinions discussing when a claimant’s daily activities

24   properly may justify a discounting of the claimant’s testimony and

25   statements.   Compare Stubbs-Danielson v. Astrue with Vertigan v.

26   Halter, 260 F.3d 1044, 1049-50 (9th Cir. 2001) (“the mere fact that a

27   plaintiff has carried on certain daily activities, such as grocery

28   shopping, driving a car, or limited walking for exercise, does not in

                                        14
 1   any way detract from her credibility as to her overall disability”);

 2   see also Diedrich v. Berryhill, 874 F.3d 634, 642-43 (9th Cir. 2017)

 3   (daily activities of cooking, household chores, shopping and caring

 4   for a cat insufficient to discount the claimant’s subjective

 5   complaints).

 6

 7        In the present case, the Court finds that Plaintiff’s limited

 8   admitted activities – activities he reportedly did for only up to 30

 9   minutes at a time and which could accommodate Plaintiff’s reported

10   need to lie down four to five times a day – are not so extensive as

11   properly to undermine Plaintiff’s credibility.   See Revels v.

12   Berryhill, 874 F.3d 648, 667-68 (9th Cir. 2017) (ALJ erred in finding

13   disparity between claimant’s reported daily activities and symptom

14   testimony where the claimant indicated she could use the bathroom,

15   brush her teeth, wash her face, take her children to school, wash

16   dishes, do laundry, sweep, mop, vacuum, go to doctor’s appointments,

17   visit her mother and father, cook, shop, get gas, and feed her dogs,

18   where the ALJ failed to acknowledge the claimant’s explanation

19   consistent with her symptom testimony that she could complete only

20   some tasks in a single day and regularly needed to take breaks).

21   While it appears that Plaintiff reportedly was going to the gym daily

22   beginning as early as January of 2015 (see A.R. 63, 327), the record

23   does not indicate that he performed any activities while at the gym

24   which would be particularly probative of his ability to work (see A.R.

25   21, 27).

26

27        “The Social Security Act does not require that claimants be

28   utterly incapacitated to be eligible for benefits, and many home

                                       15
 1   activities may not be easily transferable to a work environment where

 2   it might be impossible to rest periodically or take medication.”

 3   Smolen v. Chater, 80 F.3d at 1283 n.7.   The record does not reflect

 4   that Plaintiff performed activities that would translate to sustained

 5   activity in a work setting on a regular and continuing basis for eight

 6   hours a day, five days a week.    See id. (noting that a claimant’s

 7   daily activities may detract from symptom testimony where a claimant

 8   is able to spend a substantial part of the day performing household

 9   chores or other activities transferrable to a work setting) (citing

10   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).   There is no

11   material inconsistency between Plaintiff’s admitted activities and

12   Plaintiff’s alleged incapacity.

13

14         The ALJ also purported to discern a possible inconsistency

15   between Plaintiff’s testimony and his prior statements.   “In

16   determining credibility, an ALJ may engage in ordinary techniques of

17   credibility evaluation, such as considering . . . inconsistencies in

18   [a] claimant’s testimony.”   Burch v. Barnhart, 400 F.3d at 680.    Here,

19   the ALJ stated that Plaintiff testified that he did not drive because

20   he does not see well, but previously had reported that he did not

21   drive because he did not own a car (A.R. 21).   The ALJ misstated

22   Plaintiff’s testimony.   Plaintiff testified that he did not drive

23   because he does not have a vehicle and because he would rather be safe

24   and get rides from family members (A.R. 45).    There is no material

25   inconsistency between Plaintiff’s testimony and his prior statements

26   concerning why he does not drive.

27   ///

28   ///

                                         16
 1          The Court is unable to conclude that the ALJ’s failure to state

 2   legally sufficient reasons for discounting Plaintiff’s credibility was

 3   harmless.    “[A]n ALJ’s error is harmless where it is inconsequential

 4   to the ultimate non-disability determination.”   Molina v. Astrue, 674

 5   F.3d 1104, 1115 (9th Cir. 2012) (citations and quotations omitted).

 6   For example, the vocational expert testified that, if the hypothetical

 7   person required a sit/stand option, such a requirement would preclude

 8   work (A.R. 75-76).    The vocational expert also testified that, if the

 9   hypothetical person required unscheduled work breaks for a cumulative

10   total of four hours a week, such a requirement would preclude work

11   (A.R. 79-80).    The vocational expert did not testify there are jobs

12   performable by a person as limited as Plaintiff claims to be (A.R. 69-

13   80).

14

15   IV.    Remand for Further Administrative Proceedings is Appropriate.

16

17          Because the circumstances of the case suggest that further

18   administrative review could remedy the ALJ’s errors, remand is

19   appropriate.    McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2010); see

20   Connett v. Barnhart, 340 F.3d 871, 876 (9th Cir. 2003) (“Connett”)

21   (remand is an option where the ALJ fails to state sufficient reasons

22   for rejecting a claimant’s excess symptom testimony); but see Orn v.

23   Astrue, 495 F.3d 625, 640 (9th Cir. 2007) (appearing, confusingly, to

24   cite Connett for the proposition that “[w]hen an ALJ’s reasons for

25   rejecting the claimant’s testimony are legally insufficient and it is

26   clear from the record that the ALJ would be required to determine the

27   claimant disabled if he had credited the claimant’s testimony, we

28   remand for a calculation of benefits”) (quotations omitted); see also

                                         17
 1   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the

 2   district court concludes that further administrative proceedings would

 3   serve no useful purpose, it may not remand with a direction to provide

 4   benefits”); Brown-Hunter v. Colvin, 806 F.3d 487, 495-96 (9th Cir.

 5   2015) (discussing the evidently narrow circumstances in which a court

 6   will order a benefits calculation rather than further proceedings);

 7   Ghanim v. Colvin, 763 F.3d 1154, 1166 (9th Cir. 2014) (remanding for

 8   further proceedings where the ALJ failed to state sufficient reasons

 9   for deeming a claimant’s testimony not credible); Vasquez v. Astrue,

10   572 F.3d 586, 600-01 (9th Cir. 2009) (agreeing that a court need not

11   “credit as true” improperly rejected claimant testimony where there

12   are outstanding issues that must be resolved before a proper

13   disability determination can be made); see generally INS v. Ventura,

14   537 U.S. 12, 16 (2002) (upon reversal of an administrative

15   determination, the proper course is remand for additional agency

16   investigation or explanation, except in rare circumstances); Treichler

17   v. Commissioner, 775 F.3d at 1101 n.5 (remand for further

18   administrative proceedings is the proper remedy “in all but the rarest

19   cases”).

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                       18
 1                                  CONCLUSION

 2

 3        For all of the foregoing reasons,5 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED:   February 26, 2019.

10

11                                                /s/
                                            CHARLES F. EICK
12                                  UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          5
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                        19
